Name: Council Decision 2011/221/CFSP of 6Ã April 2011 amending Decision 2010/656/CFSP renewing the restrictive measures against CÃ ´te dÃ¢ Ivoire
 Type: Decision
 Subject Matter: Africa;  civil law;  international affairs;  international trade
 Date Published: 2011-04-07

 7.4.2011 EN Official Journal of the European Union L 93/20 COUNCIL DECISION 2011/221/CFSP of 6 April 2011 amending Decision 2010/656/CFSP renewing the restrictive measures against CÃ ´te dIvoire THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 29 October 2010, the Council adopted Decision 2010/656/CFSP renewing the restrictive measures against CÃ ´te dIvoire (1). (2) On 30 March 2011, the United Nations Security Council adopted Resolution 1975 (UNSCR 1975 (2011)) imposing targeted sanctions against additional individuals who meet the criteria set out in Resolution 1572 (2004) and subsequent Resolutions, including those individuals who obstruct peace and reconciliation in CÃ ´te dIvoire, obstruct the work of the United Nations Operation in CÃ ´te dIvoire (UNOCI) and other international actors in CÃ ´te dIvoire and commit serious violations of human rights and international humanitarian law. (3) In view of the seriousness of the situation in CÃ ´te dIvoire, additional restrictive measures should be imposed. (4) Moreover, the lists of persons and entities subject to restrictive measures set out in Annexes I and II to Decision 2010/656/CFSP should be amended. (5) In addition, it is necessary to clarify certain provisions of Decision 2010/656/CFSP, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/656/CFSP is hereby amended as follows: (1) in Article 5, the following paragraphs are inserted: 3a. With regard to persons and entities listed in Annex II, Member States may allow for exemptions from the measures referred to in paragraphs 1 and 2 in respect of funds and economic resources which are necessary for humanitarian purposes after notification in advance to the other Member States and to the Commission. 3b. Paragraph 1(b) shall not prevent a designated person or entity from making payment due under a contract entered into before the listing of such a person or entity, provided that the relevant Member State has determined that the payment is not directly or indirectly received by a person or entity referred to in paragraph 1(b).; (2) the following Article is inserted: Article 5a It shall be prohibited: (a) to purchase, broker or assist in the issue of bonds or securities issued or guaranteed after 6 April 2011 by the illegitimate government of Mr Laurent GBAGBO, as well as by persons or entities acting on its behalf or under its authority, or by entities owned or controlled by it. By way of exception, financial institutions shall be authorised to purchase such bonds or securities of corresponding value to bonds and securities already held by them and which are due to mature; (b) to provide loans, in any form, to the illegitimate government of Mr Laurent GBAGBO, as well as to persons or entities acting on its behalf or under its authority, or by entities that it owns or controls. The purchase, brokering and assistance in the issue of bonds and securities and the provision of loans referred to in points (a) and (b) shall not give rise to any liability of any kind on the part of natural and legal persons, entities and bodies concerned if they did not know, and had no reasonable cause to suspect, that their actions would infringe the prohibitions in question.; (3) the following Article is inserted: Article 9a In order to maximise the impact of the measures set out in this Decision, the Union shall encourage third States to adopt restrictive measures similar to those contained in this Decision.; (4) in Article 10, the following paragraph is added: 4. The measures referred to in Article 5(2), as far as ports listed in Annex II are concerned, shall be reviewed no later than 1 June 2011.. Article 2 1. The persons listed in part A of Annex I to this Decision shall be deleted from the list set out in Annex II to Decision 2010/656/CFSP and shall be added to the list set out in Annex I to Decision 2010/656/CFSP. 2. The person listed in part B of Annex I to this Decision shall be added to the list set out in Annex I to Decision 2010/656/CFSP. 3. The persons listed in Annex II to this Decision shall be added to the list set out in Annex II to Decision 2010/656/CFSP. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 6 April 2011. For the Council The President MARTONYI J. (1) OJ L 285, 30.10.2010, p. 28. ANNEX I PART A 1. Laurent GBAGBO Date of birth: 31 May 1945 Place of birth: Gagnoa, CÃ ´te dIvoire Former President of CÃ ´te dIvoire: obstruction of the peace and reconciliation process, rejection of the results of the presidential election. Date of UN designation: 30.3.2011 (European Union designation: 22.12.2010) 2. Simone GBAGBO Date of birth: 20 June 1949 Place of birth: Moossou, Grand-Bassam, CÃ ´te dIvoire Chairperson of the Parliamentary Group of the Ivorian Popular Front (FPI): obstruction of the peace and reconciliation process, public incitement to hatred and violence. Date of UN designation: 30.3.2011 (European Union designation: 22.12.2010) 3. DÃ ©sirÃ © TAGRO Passport number: PD AE 065FH08 Date of birth: 27 January 1959 Place of birth: Issia, CÃ ´te dIvoire Secretary-General in the so-called presidency of Mr GBAGBO: participation in the illegitimate government of Mr GBAGBO, obstruction of the peace and reconciliation process, rejection of the results of the presidential election, participation in violent repressions of popular movements. Date of UN designation: 30.3.2011 (European Union designation: 22.12.2010) 4. Pascal AFFI NGUESSAN Passport number: PD-AE 09DD00013. Date of birth: 1 January 1953 Place of birth: Bouadriko, CÃ ´te dIvoire Chairman of the Ivorian Popular Front (FPI): obstruction of the peace and reconciliation process, incitement to hatred and violence. Date of UN designation: 30.3.2011 (European Union designation: 22.12.2010) PART B 1. Alcide DJÃ DJÃ  Date of birth: 20 October 1956 Place of birth: Abidjan, CÃ ´te dIvoire Close advisor to Mr GBAGBO: participation in the illegitimate government of Mr GBAGBO, obstruction of the peace and reconciliation process, public incitement to hatred and violence. Date of UN designation: 30.3.2011 ANNEX II Persons and entities referred to in Article 2(3) A. Persons Name (and any aliases) Identifying information Grounds for designation 1. Diali Zie Director of the main agency of the BCEAO (Central Bank of West African States); is helping to fund the illegitimate administration of Mr Laurent Gbagbo. 2. Togba Norbert Inspector-General of the Treasury; is helping to fund the illegitimate administration of Mr Laurent Gbagbo. 3. Kone DofÃ ©rÃ © Collector-General of taxes; is helping to fund the illegitimate administration of Mr Laurent Gbagbo. 4. Hanny TchÃ ©lÃ © Brigitte, wife of Mr Etibouo Documentary film producer. Incitement to hatred and violence. 5. Jacques Zady Producer for Radiodiffusion TÃ ©lÃ ©vision Ivoirienne (RTI). Incitement to hatred and violence. 6. Ali Keita Chief editor of Le Temps daily newspaper. Incitement to hatred and violence. 7. Kla KouÃ © Sylvanus De facto Director-General of the CÃ ´te d'Ivoire Telecommunications Agency and Chairman of San-Pedro General Council. Incitement to hatred and violence. 8. Mamadou Ben Soumahoro Member of the National Assembly. Incitement to hatred and violence 9. Sokouri Bohui Member of the National Assembly, managing editor of Notre Voie daily newspaper and FPI Secretary-General responsible for elections. Incitement to hatred and violence. 10. Blon Siki Blaise Self-styled High Authority for the Development of the West. Incitement to hatred and violence. 11. Pastor Kore MoÃ ¯se Spiritual Advisor to Mr Laurent Gbagbo. Incitement to hatred and violence. 12. Moustapha Aziz Advisor to the CÃ ´te d'Ivoire Representation to UNESCO. Incitement to hatred and violence. 13. Gnamien Yao Former Minister. Incitement to hatred and violence. 14. Zakaria Fellah Special Advisor to Mr Laurent Gbagbo; is helping to fund the illegitimate administration of Mr Laurent Gbagbo. 15. Ghislain N'Gbechi Official at the Permanent Mission of CÃ ´te d'Ivoire in New York; is helping to fund the illegitimate administration of Mr Laurent Gbagbo. 16. Charles Kader Gore Businessman; is helping to fund the illegitimate administration of Mr Laurent Gbagbo. 17. Maitre Sanogo Yaya Barrister practising in CÃ ´te d'Ivoire; is helping to fund the illegitimate administration of Mr Laurent Gbagbo. 18. Kadio Morokro Mathieu Chairman of PETROIVOIRE; is helping to fund the illegitimate administration of Mr Laurent Gbagbo. 19. Marcellin Zahui Managing Director of the illegally nationalised CNCE (Caisse National de CrÃ ©dit et d'Epargne [national credit and savings bank]) and Director of BICICI (Banque Internationale pour le Commerce et l'Industrie de la CÃ ´te d'Ivoire [CÃ ´te d'Ivoire international bank for trade and industry]); is helping to fund the illegitimate administration of Mr Laurent Gbagbo. 20. Jean-Claude N'Da Ametchi Managing Director of Versus Bank, Director of the illegally nationalised SGBCI (SociÃ ©tÃ © GÃ ©nÃ ©rale de Banques en CÃ ´te d'Ivoire [CÃ ´te d'Ivoire banking company]); is helping to fund the illegitimate administration of Mr Laurent Gbagbo. 21. Anatole Kossa Vice-President of CGFCC [coffee and cocoa sector management committee]. Adviser to former president Gbagbo in farm sector since 1 January 2010; is helping to fund the illegitimate administration of Mr Laurent Gbagbo. 22. Alexandre Kouadio Provisional director of ARCC [coffee and cocoa regulatory authority]; is helping to fund the illegitimate administration of Mr Laurent Gbagbo. 23. CÃ ©lestin N'Guessan Provisional director of FDPCC [coffee and cocoa producers business development and promotion fund]; is helping to fund the illegitimate administration of Mr Laurent Gbagbo. 24. Claudine Lea Yapobi, nÃ ©e Yehiry Provisional director of the FRC (regulation and supervision fund) and the BCC [coffee and cocoa exchange]; is helping to fund the illegitimate administration of Mr Laurent Gbagbo. 25. Deby Dally Balawourou Journalist, President of the Conseil National de la Presse [national press council]; incitement to hatred and violence 26. Wenceslas Appiah Managing Director of BFA [bank for the financing of agriculture]; is helping to fund the illegitimate administration of Mr Laurent Gbagbo. 27. Hubert Houlaye Chairman of the board of directors of the Banque Nationale d'Investissements [national investment bank]; is helping to fund the illegitimate administration of Mr Laurent Gbagbo.